        Case 2:20-cv-00966-NR Document 12 Filed 07/07/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,
                   Plaintiffs                   No. 2:20-CV-0966-NR

                     v.
                                               Complaint Filed 6/29/20
KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of
Pennsylvania, et al.,
                         Defendants


                          ENTRY OF APPEARANCE


      Please enter my appearance as counsel for Defendant Boockvar in the

above-captioned matter.


                                   By:   /s/ Karen M. Romano
                                         KAREN M. ROMANO
                                         Chief Deputy Attorney General
                                         Chief, Litigation Section
                                         Pa. Bar # 88848
Office of Attorney General
Litigation Section
15th Floor, Strawberry Square
Harrisburg, PA 17120
Phone: (717) 787-2717
kromano@attorneygeneral.gov

DATE: July 7, 2020
        Case 2:20-cv-00966-NR Document 12 Filed 07/07/20 Page 2 of 2




                       CERTIFICATE OF SERVICE

      I, Karen M. Romano, Chief Deputy Attorney General, do hereby certify that

I have this day served the foregoing Entry of Appearance, via ECF, on the

following:

                       Ronald L. Hicks, Jr., Esquire
                        Jeremy A. Mercer, Esquire
                       Russell D. Giancola, Esquire
                PORTER WRIGHT MORRIS & ARTHUR LLP
                         rhicks@porterwright.com
                        jmercer@porterwright.com
                       rgiancola@porterwright.com

                         Matthew E. Morgan, Esquire
                             Justin Clark, Esquire
                              ELECTIONS LLC
                     matthew.morgan@electionlawllc.com
                       justin.clark@electionlawllc.com


                                          /s/ Karen M. Romano

                                          KAREN M. ROMANO
                                          Chief Deputy Attorney General


DATE: July 7, 2020
